Opinion by
JUDGE J. JONES
T1 Plaintiffs, Core-Mark International, Inc, and its wholly owned, subsidiary, Core-Mark Midcontinent, Inc. (collectively, Core-Mark); and Core-Mark's casualty insurers, United States Fire Insurance Company and Commonwealth Insurance Company (collectively, the Insurers), appeal the judgment entered after a jury trial to determine damages on their breach of contract claims against defendaht, Sonitrol Corporation. Sonitrol cross-appeals the judgment and conditionally eross-appeals the district court's denial of its motion to strike a portion of Core-Mark's damages claim. We affirm the Judgment and dismiss Sonitrol's conditional cross-appeal.
I. Background
T2 Core-Mark distributes merchandise to convenience stores. Core-Mark contracted with Sonitrol to install and momtor & secur1ty system at a warehouse Core-Mark used to store inventory.1
T3 In 2002, three men burglarized Core-Mark's warehouse. Sonitrol employees failed to detect or respond to the break-in while the burglars looted the building for several hours. Sonitrol employees ignored several alarms activated by the burglars' noise. One of the burglars started a fire in the warehouse that destroyed the building and its contents.
1 4 Core-Mark and the Insurers sued Son-itrol, asserting both tort and contract claims to recover for losses resulting from the burglary.. The district court dismissed Core-Mark's tort claims and granted Sonitrol's motion for -summary judgment on the contract claims based on a limitation of liability clause in Core-Mark's contract with Sonitrol,
T5 On appeal, a division of this court affirmed the dismissal of the tort claims, but reversed the grant of summary judgment on the contract claims, holding that Core-Mark's claims for willful and wanton breach of contract were not subject to the contractual limitation of liability, U.S. Fire Ins. Co. v. Sonitrol Mgmt. Corp., 192 P.3d 543 (Colo. App. 2008) (Sonitrol D). The division remanded the case for a trial on the breach of contract claims.
T6 On remand, a. jury found that Sonitrol had willfully and wantonly breached. its contract with Core-Mark and breached the con-Atractual duty of good faith and fair dealing. The jury awarded $7,848,782 to Core-Mark and $10,965,777 to the Insurers.
T7 On appeal, a division of this court affirmed the jury's verdict as to Sonitrol's liability, but reversed the damages award. Core-Mark Midcontinent, Inc. v. Sonitrol Corp., 2012 COA 120, 300 P.3d 968 (Somitrol II). The division held that the district court erred by excluding the testimony of Soni-trol's expert witnesses regarding the foreseeability of the extent of Core-Mark's logses. The division remanded the case for a new trial on damages, at which Sonitrol's experts *356would be permitted to testify. Id. at 435, 39-40.
T8 On remand, a jury awarded Core-Mark $2,750,000.
II, Core-Mark's Appeal
T9 Core-Mark makes three primary contentions on appeal: (1) the district court erred in allowing Sonitrol to present evidence that the arson was not foreseeable; (2) the district court erred in refusing to give the jury Core-Mark's tendered instruction explaining the phrase "natural and probable consequence" used in a damages instruction; and (8) the district court abused its disceretion by exeluding evidence of how Sonitrol breached the contract. We address and re-jeet these contentions in turn, *
A. Foreseeability of Arson
1. Procedural Background
110 In Somitrol II, the division held that to be liable for the lqgses claimed by a plaintiff, "[the defendant must have had reason to foresee both the type and the general magnitude of damages." Somitrol II, T81, The division reversed and remanded "for a new trial on damages," id. at 11; see id. at Tl 40, 50, because the district court had erroneously precluded three experts from testifying for Sonitrol that Core-Mark's storage of excessive amounts of flammable liquids in the warehouse, and other related actions and cireumstances, contributed significantly to the loss resulting from the fire. Id. at 1° 80-40, On remand, Core-Mark filed a motion in limine asking the court to exclude "all evidence attempting to controvert the Court of Appeals' ruling that the type of damages resulting from the fires was foreseeable to Sonitrol," Core-Mark characterized the "type" of damages at issue as "an arson fire started by an undetected burglar," and argued that the Sonitrol II division's statement "Iwle assume that Sonitrol could have foreseen that if it failed to detect a break-in at the warehouse, a burglar could start a fire," see Somitrol II, ©3832, was the "law of the case" as to whether the fire was foreseeable. In short, Core-Mark argued that the division's assumption that the fire was foreseeable was a holdmg' that the fire was foreseeable.
Sonitrol's opposition to Core-Mark's motion in limine argued, 'as now relevant, that the division's assumption was not a holding, the law of the case doctrine does not apply to an issue (like the foreseeability of the fire) that the appellate court did not decide, and the Sonitrol II mandate did not limit the trial on remand to the question of the extent of fire-related damages, but to "damages generally." In so arguing, Soni-trol also characterized "arson" as a "type" of damages
( 12 The district court demed Core~-Mark's motion, for two reasons. First, the court ruled that the division's assumption that the fire was foreseeable was not the law of the case because it was not necessary to the division's holdings. Second, the court ruled that evidence regarding the foreseeability of the fire was not precluded by the scope of the division's remand.
113 At trial, one of Core—Mark’s experts testified that the arson was foreseeable. He did not say that arson was a "probable" result of the breach, notmg that burglars committing arson in connection with a burglary was "statistically quite rare." Rather, he opined that the fire was foreseeable in the same sense that a commercial airline pilot becoming incapacitated is foreseeable because though "statistically rare," it does happen. Another of Core-Mark's experts testified, in response to a question whether Core, Mark's damages were "a natural and probable consequence of the breach of contract," that "Sonitrol's breach of contract flowed through the natural flow, probable breach of what they did." Core-Mark has not pointed to any other evidence it introduced at trial as to the foreseeability of its claimed damages,
T14 A long-time Sonitrol employee testified that the purpose of Sonitrol's burglar alarm system was to detect break-ins, not fires, and that the nature of what was stored in the warehouse was not relevant to services Sonitrol was to provide under the burglar alarm contract. He also testified that, in the thirty-six years he had worked for Sonitrol, the only burglary of a Sonitrol-monitored. facility that involved a fire, of which he was *357aware, was the burglary of Core-Mark's warehouse. Two experts testified on behalf of Sonitrol that Core-Mark stored more than thirty times the amount of flammable or combustible materials allowed by fire and building codes, and that Core-Mark's violations of those codes was a significant contributing factor to the extent of the fire loss.
[ 15 The district court's instruction to the jury on the foreseeability of damages read:
General damages is the amount required to put the plaintiff in the same position as if the breach had not occurred.. You may award general damages if you find that they were a natural and probable consequence. of the defendant's breach of contract that the defendant reasonably. could have foreseen at the time the parties entered into the contract and the damages would probably occur if defendant breached the contract.
If general damages have been proved, you shall award damages in the following categories: '
® Inventory lost
® Fixed assets lost
® Accounts receivable lost
e Extra expenses
e Business income lost[.]
T16 During closing argument, Core-Mark's attorney argued that damages are the "natural and probable consequence" of a breach if the breach was the "but for", cause of the damages, and asserted that arsons are a common occurrence in the United States. Counsel also argued the following regarding whether damages "probably result" from a breach: ' | j
Can I talk to you for a second about probabilities? And you'll see this in Instruction 4. Here's the number one. This number one represents an absolute certainty, something is going to happen. Here's the number zero. This number represents an impossibility, it will not occur. Somewhere in between zero and one is probability, and Sonitrol wants you to believe that because of arson fire statistics, that they couldn't have predicted this. It's on the probability seale. It is probable that an arson fire will occur if you do not detect a burglar in one of the buildings that you're monitoring. Sonitrol knows that from the testimony that we presented and based on their experience as a nationwide fire alarm company.
"[ 17 Sonitrol's attorney;, in contrast, argued that probable and probably mean more likely than not. Specifically, Sonitrol's attorney said,
And as John, my colleague, told you in the . opening statement, there is a concept in these instructions that is fundamental under Colorado law for contracts. There's a word in there, a word that is so significant it actually appears twice in these instructions, and it's a word that basically Mr. Dunford ignored for almost the entirety of his closing, and that word is probably. Probable. Probably.
Let's look through. what this instruction says about what they have to prove to get general damages. First, general damages is the amount required to put the plaintiff in the same position. That's just the general definition But here are the things they have to prove. . "You may award general damages if you find that they are the natural and probable consequence of the defendant's breach."
The breach here is the failure to detect these three burglars. So what would be the natural and probable consequence of the failure to detect burglars at a warehouse? But that's not the only place it's used. Let's keep going. It says that the defendant-you only get damages if the defendant reasonably could have foreseen at the time the parties entered into the contract and the damages would probably occur if defendant breached the contract. Not just that they're foreseeable, the types of things that might happen, could happen, sometimes happen, can happen, could occur, it's for things that will probably occur when there's a breach of this type.
[[Image here]]
Now let's talk a minute about probably. It's a pretty familiar concept to all of us, I think it's intuitive. What does probably mean? It means likely to happen,. It means more than 50 percent chance. It's a concept so intuitive that even our kids *358understand this. When I drop my kids:off at school in the morning, if I tell them, When I pick you up, we're probably going to get ice cream, and then I pick them up and we don't get ice cream, I better have a darn good explanation for why we didn't do it, because they're thinking when I drop them off, We're likely going to get ice cream.
And that's what this word "probably" means. It's the word that the plaintiffs would like you to ignore. in these instructions. It's the word that Mr. Dunford didn't talk about at all. He talked about a seale of probabilities, zero to 100 percent. He didn't talk about probably.
Probably isn't 1 percent, it's not 5 percent. It's more than 50 percent. We all know that, And this is a concept that appears not just in this instruction, but in other instructions that the judge has given you.
So, for instance, you were given this instruction. One of your jury instructions says any finding of fact you make must be based on probabilities, not possibilities, Probabilities. Possibility is not a probability. Just because something might happen doesn't mean it's probably somethmg that's going to happen.
4 18 Sonitrol's attorney then used a magnetic board to illustrate the concept, showing that theft was probable but that arson was not.2 Counsel said that the burglars intended to steal cigarettes and cold medicine, and that the total value of the cigarettes and cold medicine in the warehouse was $2,750,000. As noted, the jury awarded Core-Mark that figure.
{19 Core-Mark filed a motion for new trial under C.R.C.P, 59. As now relevant, Core-Mark argued that "[the issue remanded [in Sonitrol II]} was whether the extent of the fire was foreseeable, not whether an arson fire was foreseeable" because the latter issue (1) had been decided by the jury in the first trial and (2) was beyond the seope of the Sonitrol II mandate. The district court denied the motion without discussing the merits of these arguments. -
2. Preservatmn
120 On appeal Core—Mark argues that the district court erred in allovmng Sonitrol to contest the foreseeability of the fire because (1) Sonitrol failed to appeal that issue in Sonitrol II; (2) the Sonitrol II mandate remanding the case precluded retrial of that issue; and (8) it was not fair to allow Sonitrol to retry the issue. +Core-Mark premises the last argument on the court's authority under C.R.C.P. 59 (as construed in Gerrity Oil & Gas Corp. v. Magness, 946 P.2d 913, 934 (Colo. 1997)) to order a new trial on only certain issues and on a statement in Soni-trol's reply brief in Sonitrol II that it was not "challeng[ing] the foreseeability «of arson resulting in a fire at a warehouse," which Core—Mark characterizes as a "judicial admission." ,
121 We conclude that the only argument that Core-Mark preserved for appeal is that the issue of the foreseeability of the fire was outside the seope of the remand,
¶22 Core-Mark's motion in limine argued only that the law of the case doctrine barred retrial of the foreseeability of the fire because the Sonitrol II division had decided that issues3 In response, Sonitrol somewhat recast the argument as whether the mandate rule-which it characterized as part of the law of the case doctrine-barred retrial of the issue. The district court addressed the motion on those terms. Therefore, we conclude that the issue of the scope of the mandate remanding the case was preserved. See Target Corp, v. Prestige Maint. USA, Ltd., 2013 COA 12, ¶ 23, 351 P.3d 493.
128 But Core-Mark never argued in the district court that Sonitrol's failure to appeal this specific foreseeability question waived the issue. Nor did Core-Mark ever argue in the district court that the court should limit the retrial in the interest of fairness as allowed by C.R.C.P. 59 and the *359supreme court's decision applying that rule in Gerrity Oil & Gas Corp. ~
124 We do not consider "arguments never presented to, considered or ruled upon by" the district court. Estate of Stevenson v. Hollywood Bar & Cafe, Inc., 832 P.2d 718, 721 n. 5 (Colo. 1992); accord Farmer v. Raemisch, 2014 COA 3, ¶ 5, 320 P.3d 394.
125 As for the judicial admission argument based on the statement in Sonitrol's reply brief in Sonitrol II, Core-Mark did not mention that statement until its reply brief in support of its post-trial C.R.C.P. 59 motion,. And even then, Core-Mark did not argue explicitly that this statement qualified as a judicial admission. Thus, the argument was not preserved. Fid. Nat'l Title Co. v. First Am. Title Ins. Co., 2018 COA 80, ¶¶ 49-51, 310 P.3d 272 (an argument first raised in a C.R.C.P. 59 motion is not preserved for appellate review); Flagstaff Enters. Constr., Inc. v. Snow, 908 P.2d 1183, 1185 (Colo. App. 1995) (an argument raised for the first time in a reply brief supporting a C.R.C.P. 59 motion is not preserved for appeal).
126 Core-Mark argues, however, that it preserved all of its arguments on appeal because it "repeatedly argued that the only issue properly before the [district] court was the foreseeable extent of Core-Mark's damages, not whether an arson fire was foreseeable." But that was not enough. To preserve an argument as to why a particular decision is appropriate, a party must timely raise that specific argument. Valentine v. Mountain States Mut. Cas. Co., 252 P.3d 1182, 1188 & n. 4 (Colo. App. 2011); Cont'l W. Ins. Co. v. Heritage Estates Mut. Housing Ass'n, 77 P.3d 911, 915 (Colo, App. 2003); see also Estate of Stevenson, 832 P.2d at 721 n. 5.
1 27 We therefore will consider only Core-Mark's argument that the issue of the foreseeability of the fire was outside the seope of the remand from Sonitrol II.
3. -Standard of Review
1 28 Core-Mark's argument is one going to the admissibility of evidence; it raised the issue in a motion in limine seeking to preclude the introduction of evidence,. We review a district court's decision allowing the admission of evidence for an abuse of discretion. Wal-Mart Stores, Inc. v. Crossgrove, 2012 CO 31, ¶7, 276 P.3d 562; Walker v. Ford Motor Co., 2015 COA 124, ¶ 46, -- P.3d --; Berenson v. USA Hockey, Inc., 2013 COA 138, 110, 338 P.38d 379, A court abuses its discretion if its decision is manifestly arbitrary, unreasonable, or unfair, or based on an erroneous understanding or application of the law. Salazar v. Kubic 2015 COA 148, ¶ 6, 370 P.3d 342.
T29 Core-Mark's preserved contention that the district court incorrectly denied its motion in limine because it misinterpreted the seope of the mandate on remand presents an issue that we review de novo. Hardesty v. Pino, 222 P.3d 336, 389-40 (Colo, App. 2009); see also McGillis Inv. Co., LLP v. First Interstate Fin. Utah, LLC, 2015 COA 116, ¶¶ 57-58, 370 P.3d 295.
4. Analysis
180 Core-Mark's argument proceeds as follows:
1. Somitrol II held that both the type and general magnitude of damages must be foreseeable for a plaintiff to recover.
2. «Sonitrol II reversed and remanded for a new trial on damages because the - district court had erroneously precluded Sonitrol from calling experts who would have testified as to the foreseeability of the extent of damages.
3. Therefore, the only issue within the scope of the mandate was the foreseeability of the extent of damages result"ing from the fire. ,
4, "Arson" or "a burglary accompanied by arson" (Core-Mark uses differing terminology) is a "type" of damages.
5. So, the foreseeability of the fire was not within the scope of the mandate.
‘II 31 Core-Mark's argument fails for two reasons. First, arson (or burglary accompanied by arson) is not a type of damages: it may be a cause of a type of damages, but the type of damages at issue in this case is the value of the lost inventory (regardless of the direct cause of the loss). Second, the fore*360seeability of loss by fire was relevant to the foreseeability of the general magnitude of damages. Therefore, even if Core-Mark is correct that the Sonitrol II mandate limited the remand to the foreseeability of the extent of damages, its assertion that evidence of the foreseeability of loss by fire (even one set intentionally by a burglar) should have been excluded fails To explain why we reach these conclusions, we first explain some relevant, fundamental principles of contract damages. Then we apply these principles to Core-Mark's preserved contention.
a. Applicable Legal Principles
182 The seminal case on the modern doctrine of foreseeability of contract damages is Hadley v. Baxendale, (1854) 156 Eng. Rep. 145, 9 Exch. 341. See 11 Joseph M. Perillo, Corbin on Contracts § 56.2, at 83 (rev. ed. 2005) (Hadley "has won universal acceptance in the common law world and remains the leading case" on contract damages); 3 E. Allan Farnsworth, Farnsworth on Contracts § 12.14, at 255 (3d ed. 2004) (Hadley is "tlhe fountainhead of the limitation of foreseeability" and "laid down general principles that are still honored today"). It set forth a test of foreseeability of contract damages, articulated in two rules. One, the nonbreaching party may recover damages for loss that "may fairly and reasonably be considered ... arising naturally, i.e., according to the usual course of things, from [the] breach of contract itself." Hadley, 156 Eng. Rep. at 151, 9 Exch. at 354. Two, the nonbreaching party may also recover damages for loss that was "such as may reasonably be supposed to have been in the contemplation of both parties, at the time they made the contract, as the probable result of the breach of it." Id.
138 These two categories of damages are commonly referred to as general 'and special damages, though special damages are often called consequential damages. See Corbin on Contracts § 56.2, at 84, § 56.6, at 104-06; Farnsworth on Contracts § 12.4, at 256-57; see also Restatement (Second) of Contracts § 351(1)-(2) & emt. b (1981). It has been suggested that these two categories "differentiate between those cases in which there are no unusual cireumstances and the sequence of breach and injury, as cause and effect, would be believed to be known to the ordinary person, and other cases in which there are unusual cireumstances and there must be evidence that the defendant had reason to know them and to foresee the injury that has occurred." Corbin on Contracts § 56.6, at 105; see also id. § 56.6, at 107.
T34 Recovery of both categories is limited by the requirement of probability-the loss must have been foreseeable as the probable result of the breach. Id. § 56.2, at 85-86; Farnsworth on Contracts § 12.14, at 261; see also Restatement (Second) of Contracts § 851(1) & emt. a. In that respect, the two Hadley rules "impose a more severe limitation on the recovery of damages for breach of contract than that applicable to actions in tort or for breach of warranty, in which substantial or proximate cause is the test,." Farnsworth on Contracts § 12.14, at 258; accord Vanderbeek v. Vernon Corp., 50 P.3d 866, 870 (Colo. 2002) ("Under either a tort or a contract standard, the foreseeability of the consequences is a factor. However, the test derived from Hadley imposes a more restrictive foreseeability limitation. To be recoverable under the Hadley test, consequential damages must be so likely that 'it can fairly be said' both parties contemplated these damages as the probable result of the wrong at the time the tort occurred. Under the tort standard, damages need only be reasonably foreseeable."); Restatement (See-ond) of Contracts § 351 emt. a; Corbin on Contracts § 56.14.
(35 As this case illustrates, sometimes confusion surrounds precisely what must be foreseeable. Several general principles originating from the Hadley test govern that inquiry.
® Losses that are a "natural" result of the breach are those an ordinary person of common experience would expect; "Isluch a person would assume the circumstances to be those that have usually existed in similar cases within that person's experience." Corbin on Contracts § 56.6, at 104; see Restatement (Second) of Contracts § 851 emt. b.
*361e Actual foresight is not required; the losses need only be reasonably foreseeable as a probable consequence of the breach by an ordinary person of common experience. Corbin on Contracts § 56.6, at 104; Farnsworth on Contracts § 12.14, at 259-60; see Denny Constr., Inc. v. City & Cty. of Denver, 199 P.3d 742, 751 (Colo. 2009)
® '"[Thhe injury actually suffered must be one of a kind that the defendant had reason to foresee and of an amount that . is not beyond the bounds of reasonable prediction. .... The rule merely requires that the injury must be one of such a kind and amount as a prudent person would have realized to be a probable result of the breach." Corbin on Contracts § 56.7, at 108; see also Vt. Yankee Nuclear Power Corp. v. Entergy Nuclear Vt. Yankee, LLC, 683 F.3d 1380, 1344 (Fed. Cir. 2012).
® "There i is no reqmrement that the breach itself or the particular way that the loss came about be foreseeable." Farns-worth on Contracts § 12.14, at 260-61.
eAs noted, the loss must have been a foreseeable, though not a necessary or certain, result of the breach. Id. § 12.14, at 261; see also Restatement (Second) of Contracts § 351 emt. a.
e "The mere cirenmstance that some loss was foreseeable, or even that some loss of the same general kind was foreseeable, will not suffice if the loss that actually occurred was not foreseeable." Re- ' statement (Second) of Contracts § 351 emt. a; see also Farnsworth on Contracts § 12.14, at 262.
® Foreseeability is judged by what was foreseeable when the contract was entered into. Hadley, 156 Eng. Rep. at 151, 9 Exch. at 854; Restatement (Second) of Contracts § 351 emt. a; Farnsworth- on Contracts § 12.14, at 260,
136 The Colorado:." Supremé Court long ago adopted the Hadley test for foreseeability of contract damages,. See W. Union Tel. Co. v. Trinidad Bean & Elevator Co., 84 Colo. 93, 96, 267 P. 1068, 1069 (1928). And the court continues to adhere to that test. See Denny Constr., 199 P.3d at 750-51; Giampapa v. Am. Family Mut. Ins. Co., 64 P.3d 230, 240 (Colo. 2008). In Somitrol II, the division explicitly. applied one of the principles arising from the Hadley test-namely, that the breaching party "must have had reason to foresee both the type and the general magnitude of damages " Sonitrol II, ¶ 31.
b. Application.
137 We now turn to evaluating the merits of .Core-Mark's contention that the district court erred in allowing Sonitrol to present evidence of the foreseeability of the fire because Sonitrol II remanded the case only on the issue of the foreseeability of "the general magnitude of damages."
138 Fundamentally, Core-Mark conflates the immediate cause of the loss with the type (or kind) of loss. Simply put, loss of inventory by fire and loss of inventory by some other immediate cause-say theft, vandalism, or water damage-are not different types or kinds of losses.
139 Hadley THustrates what is meant by a type or kind of loss in this context. The crankshaft of the steam engine that drove the plaintiff's mill broke. 'The plaintiff gave the broken crankshaft to a carrier to deliver to the manufacturer so that the manufacturer could supply a new one. The delivery was delayed, which resulted in the reopening of the mill being delayed by several days. The plaintiff sued the carrier for the loss of profits resulting from the delay,. The court held that the plaintiff could not recover that type of damages-lost profits-because there was no evidence the carrier was or should have been aware of facts putting it on notice that any delay in delivering a replacement crankshaft would delay mill operations. Compare Boston Edison Co. v. United States, 80 Fed. Cl. 468 (2008) (dimunition in the claimant's market value was a foreseeable type of loss resulting from the government's breach of a contract to dispose of spent nuclear fuel); Denny Constr., 199 P.3d at 750-51 (contractor's lost profits were a foreseeable result of the city's breach of contract causing contractor to lose bonding capacity); and Birkel v. Hassebrook Farm Serv., Inc., 219 Neb. 286, 363 N.W.2d 148, 152 (1985) (farmer's ex*362penses in finding alternative drying and storage facilities was a foreseeable type of damages resulting from breach of a contract to properly install a grain storage bin), with Sabraw v. Kaplan, 211 Cal.App.2d 224, 27 Cal.Rptr. 81, 83-84 (1962) (salary payments to a pharmacist by a drugstore developer were not a type of damages the contractor hired to build the drugstore should reasonably have foreseen as a result of a failure to complete the building on time).
- 40 In this case, the type or kind of losses at issue was the value of the lost inventory.4 Applying some of the aforementioned principles, to recover some damages 'for loss of inventory, Core-Mark needed only to prove that the loss of inventory was foreseeable as a probable result of the breach.5 The precise manner in which that loss occurred is not relevant to this inquiry,. Farnsworth on Contracts § 12.14, at 260-61 ("There is no requirement that ... the particular way that the loss came about is foreseeable."). That is, to recover some damages for loss of inventory, Core-Mark was not required to prove that the fire itself was foreseeable. And therefore evidence of the foreseeability of the fire was not relevant to whether the loss of inventory was foreseeable, regardless of which party presented that evidence. Thus, even if Core-Mark is correct that the remand from Sonitrol II was limited to the issue of the foreseeability of the extent of Core-Mark's claimed damages, Core-Mark is incorrect that evidence of the foreseeability of the fire should have been barred because that evidence was relevant only to the foreseeability of the type of damages.
{41 The foreseeability analysis could end here because, as discussed, Core-Mark only preserved its argument that evidence of the ~foreseeability of the fire was inadmissible because evidence of the foreseeability of the type of damages was foreclosed by the remand. But to head off any potential misunderstanding of our holding (or the division's holding in Sonitrol II ), we address the relevance of the evidence of the foreseeability of the fire as it relates to the foreseeability of 'the general magnitude of damages. And we conclude that the evidence was relevant to that issue.
142 Recall that Core-Mark had the burden of proving that the general magnitude of the claimed loss was foreseeable as the probable result of the breach.6 To contest that element of Core—Mark’g claim, Sonitrol was entitled to submit evidence showing the contrary. One way to do this was to show that the extent of the loss was the result of circumstances of which it was not aware or had no reason to be aware. Sonitrol tried to do this by presenting evidence of Core-Mark's failure to abide by building and fire code provisions regarding storage of flammable materials, the inadequacy of the sprinkler system, and, as most relevant for present purposes, the rarity of fires resulting from undetected burglaries. In our view, all of that evidence was relevant to demonstrate that the extent of Core-Mark's loss was not foreseeable.
1 43 A case cited in Sonitrol II, Landmark Land Co. v. Federal Deposit Insurance Corp., 256 F.3d 1365 (Fed. Cir. 2001), makes the point, albeit on quite different facts. A company bought an insolvent savings. and loan from the United States, The purchase contract required the company to contribute a certain amount of cash to the savings and loan. Later, the company contributed substantial additional assets to the savings and loan not because the contributions were required by the purchase contract, but for unrelated business reasons. Later, Congress passed a law that caused the United States to breach the purchase contract. The company sued the United States for losses equaling all of its capital contributions to the savings and loan
4 44 The court held that the company could recover its initial cap1tal contributions but not its later capltal contributions, even *363though the possibility that the company might make additional capital contributions had been acknowledged in the purchase contract. The court explained that at the time of contracting the United States had no reason to foresee that the company would later contribute substantially all its assets to the savings and loan because such contributions were not'required by the contract and had in fact been made for business reasons of which the government had no reason to be aware. Id. at 1374-79. Thus, while the type of logs-lost capital contributions-was foreseeable, the extent of the loss was not. And the precise reason for the later contributions was relevant to the latter conclusion. Cf. Sunnyland Farms, Inc. v. Cent. N.M. Elec. Co-op., Inc., 301 P.3d 387, 894-95 (N.M. 2013) (in action by tomato grower against utility Whi‘ch had cut off electrical service to recover damages caused by a fire at the grower's facility, "[elven if some damage to the tomato crop was foreseeable from the disconnection of electricity, the particular damage 'that occurred was not")7
145 In sum, Core-Mark was required to prove that both the kind and the general magnitude of its claimed losses were foreseeable as the probable result of the breach. It was not required to prove that any particular cause of the losses was a probable result of the breach. But Sonitrol was also entitled to attempt to show that the cireumstances resulting in the extent of the losses were not sufficiently foreseeable; evidence of the rarity of arson in this context was relevant to that issue.8 We therefore conclude that the district court did not err in denying Core-Mark's motion in limine to bar such evidence.
B. Foreseeability Instruction
1. Procedural Background
T 46 We repeat the district court’s, instruction on foreseeability of damages:
General damages is the amount required to put the plaintiff in the same position as if the breach had not occurred. You may award general damages if you find that they were a natural and probable consequence of the defendant's breach of contract that the defendant reasonably could have foreseen at the time the parties entered into the contract and the damages would probably occur if defendant breached the contract.
If general damages have been proved, you shall award damages in the following categories:
® Inventory lost
® Fixed assets lost
® Accounts receivable lost
® Extra expenses
® Business income lost[.]
This instruction tracked a pattern instruction. See CJI-Civ. 80:28 (2015).
47 Core-Mark asked the district court to give an additional instruction defining the phrase "natural and probable consequence" in the pattern instruction. It read:
"Natural and probable consequence" means an act or failure to act which in the natural and probable sequence produced the claimed injury. It is a cause without which the claimed injury would not have been incurred. -
Core-Mark argued that such an instruction had been approved by the supreme court in Giompapa. The district court rejected the instruction because (1) Gaompapa "involved willful and wanton breach of [an] insurance contract and 'special damages' " but this case involves general damages, and (2) the proposed definition was "cireular."
148 On appeal, Core-Mark contends that the district court erred in rejecting its tendered definitional instruction because without it Sonitrol was able to "mislead" the jury by asserting that Core-Mark was required to *364prove that its claimed damages were likely to occur as a result of Sonitrol's breach,. We reject this contention,
2, Standard of Review
$49 Core-Mark urges us to review this issue de novo, characterizing it as whether the jury instructions, considered, as a whole, accurately informed the jury of the governing law. See Day v. Johnson, 255 P.3d 1064, 1067 (Colo. 2011). But Core-Mark does not contend that the foreseeability instruction given incorrectly stated the law. Id. Nor does Core~Mark contend the instructions as a whole incorrectly stated the law. Id. Rather, it contends the district court erred in rejecting its additional instruction. We review that type of contention for an abuse of discretion. Bedee v. Am. Med. Response of Colo., 2015 COA 128, ¶¶ 8-9, 361 P.3d 1083; Leaf v. Bethoffer, 2014 COA 117, ¶¶ 8, 10, 338 P.3d 1136; see Day, 255 P.3d at 1067 ("[We review a trial court's decision to give a particular jury instruction for an abuse of discretion."). A court abuses its discretion in this context if its decision is manifestly arbitrary, unreasonable, or unfair, or based on a misunderstanding or misapplication of the law. Bedee, 19.9
3. Analysis
150 Core-Mark argues that "probable" does not mean likely in this context. That is, damages need not be the likely result of the breach to be recoverable. Core-Mark is incorrect. Its argument conflates the cause of the breach and the foreseeability of losses resulting from the breach. Core-Mark is correct that a plaintiff need not prove that a breach of the contract in a particular way at a particular time was probable than not to recover for the breach. In this case, however, the breach was not, as Core-Mark contends, the fire, nor was the cause of the breach the fire, The breach was Sonitrol's failure to properly monitor its burglar alarm system, and the cause of that breach was Sonitrol's employees' inattentiveness and failures to follow proper procedures.
151 The losses were, primarily, the value of Core-Mark's lost inventory. As discussed, Core-Mark was required to prove that both the type of loss and the general magnitude of that logs were foreseeable. In proving such foreseeability, Core~Mark was required to prove that the loss was the probable, though not the necessary or certain, result of the breach,. And in this context, probable means likely. See Spang Indus., Inc. v. Aetna Cas. & Surety Co., 512 F.2d 365, 370 (2d Cir. 1975) ("[The [Hadley] rule does not require that the direct damages must necessarily follow, but only that they are likely to follow.") (emphasis added); Sunnyland Farms, 301 P.3d at 392 ("[The loss must have been foreseeable as the probable result of the breach, not merely as a possibility.") (emphasis in original); see also Denny Constr., 199 P.3d at 751 (repeatedly phrasing the foreseeability test in terms of whether certain damages would "probably" result from the breach); Giampapa, 64 P.3d at 244 (approving a jury instruction that said damages were recoverable if they "would probably be incurred" upon breach); Vanderbeek, 50 P.3d at 870-71 (discussing that the contract test of foreseeability of damages is more restrictive than the tort test); Restatement (Second) of Contracts § 351 emt. a; Fornmsworth on Contracts § 12.14, at 261-62 & n.21; 24 Richard A. Lord, Williston on Contracts § 64:18, at 137 (4th ed. 2002) ("[Flor breach of contract the defendant is liable only for consequences that were reasonably foreseeable, at the time the contract was made, as likely to result if the contract were broken.") (emphasis added).
€52 Thus, because Core-Mark's contention is premised on an erroneous view of the law, we are not persuaded that its proposed instruction was warranted, That instruction arguably conflated causation and foreseeability and did not explain, consistent with the law, that probable means more likely than not. It follows that the district court did not *365abuse its discretion in rejecting that instruction.10
1 58 Nor are we persuaded to the contrary by Core-Mark's argument that the supreme court approved its proposed instruction in Giampapa. In that case, the supreme court arguably approved of an instruction on special damages that told the jury the plaintiff was required to show that those damages "would probably be incurred by the plaintiff if the defendant breached the contract." 64 P.3d at 244 (emphasis added). But the supreme court merely observed that the dis; trict court had given an additional instruction similar to that tendered by Core-Mark; it did not approve the additional instruction, Id. at 244 n. 11.
[ 54 Core-Mark argues that it was harmed by the district court's refusal to give the jury its proposed instruction in that the language of the pattern instruction allowed Sonitrol's counsel to argue that, because the fire was not likely to result. from a breach, the losses were not the probable result of the breach. We conclude that this argument is. not preserved for our review.
T55 In essence, Core-Mark argues that Sonitrol's counsel misstated the law in closing argument. Core-Mark's counsel, however, did not object to any of the statements to which Core-Mark now points. Therefore, we will not consider this argument. Clough v. Williams Prod. RMT Co., 179 P.3d 32, 39 (Colo. App. 2007) Cruz 707 P.2d at 362 (counsel's failure to object to questions asked or remarks in closing waived any claim of error). - .
C. Exelusion of Evidence of Soniftrol's Conduct
T 56 Core-Mark contends that the district court erred by excluding evidence admitted in the first trial detailing -the nature of Soni-trol's breach of contract and by refusing to inform the jury that the first Jury found that Sonitrol's breach was willful and wanton. We are not persuaded.
1, Background
157 On remand, the district court ruled that, since - Sonitrol's Hability was no longer an issue, the "testimony regarding the events surrounding the burglary and fire d[id] not need to be so descriptive and must be significantly truncated." The district court read a statement of the case to the jurors at the outset of the trial, The statement provided a timeline of the burglary and Sonitrol's employees' failures, and explained that a prior jury had found that Sonitrol's failure to detect and respond to. the burglary was a breach of its contract with Core-Mark. The court told the jurors that they would need to decide the amount of Core-Mark's damages that were caused by Sonitrol's breach. The court drafted this statement from proposed statements submitted by Core-Mark and Sonitrol.
1] 58 The district court did not allow one of Core-Mark's experts to testify because his proposed testimony concerned the origin and cause of the fire and, thus, was relevant to the determination of liability but not damages. The court also required that the testimony of another Core-Mark expert be limited to describing the alarm system at the warehouse, explaining what happened with the alarm system during the break-in, and opining on the foreseeability of loss based on a nonfunctioning alarm system. The district court did not allow Core-Mark to present evidence of Sonitrol's actions in the weeks prior to the burglary (such as decreasing the sensitivity of microphones in the warehouse and ignoring the alarm system's error messages). The court also refused to tell the damages jury that the first jury found that Sonitrol's breach was willful and wanton.
2. Standard of Review and Applicable Law
T59 We review a district court's decision to exclude evidence for an abuse of discretion. Saturn Sys., Inc. v. Militare, 252 P.3d 516, 523 (Colo. App. 2011). A court abuses its discretion when its decision is manifestly arbitrary, unreasonable, unfair, or based on a misapprehension -of the law. Battle N., LLC *366v. Sensible Housing Co., 2015 COA 83, ¶ 17, 370 P.3d 238. However, even if a district court erroneously excludes evidence, we will not reverse unless a substantial right of a party was affected by the error.. Genova v. Longs Peak Emergency Physicians, P.C., 72 P.3d 454, 459 (Colo. App. 2003).
T 60 Under CRE 402, all relevant evidence is generally admissible unless otherwise prohibited by a rule of evidence. Relevant evidence is "evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence." CRE 401. Relevant evidence may be excluded i#f its probative value is substantially outweighed by a danger of unfair prejudice, confusion of issues, or misleading the jury. CRE 403.
8. Analysis
161 Core-Mark argues that the district court should have allowed testimony about details of Sonitrol's breach, including its conduct before the burglary, because that evidence was relevant to the foreseeability of the fire and the extent of Core-Mark's damages. Specifically, Core-Mark contends that the following evidence should have been admitted: ~
e Before the burglary, "Sonitrol compromised the burglar alarm system by decreasing the sensitivity of and failing to recalibrate several microphones in the warehouse," and in the weeks prior to the burglary, Sonitrol's employees ignored error messages from the alarm system,.
e The burglars were in the warehouse for several hours making loud noises, and . during the burglary Sonitrol's employees ignored four alarm system activations and did not listen to available audio.11
e The ﬁrst jury found that Sonitrol's breach of contract was willful and wanton.
tke n 0. T 62 We are not persuaded that additional evidence of Sonitrol's conduct prior to the burglary, or the first jury's finding that Soni-trol's breach was willful and wanton, was relevant to the determination of Core-Mark's compensatory damages.
T 63 The central issue before the damages jury was how much of Core-Mark's claimed damages were foreseeable from Sonitrol's breach of contract. As discussed above, the damages must have been foreseeable at the time 'of contracting,. Though evidence of Sonitrol's prior conduct, such as turning down the microphone sensitivity and ignoring error messages from the alarm system, was relevant to whether Sonitrol breached the contract and whether the breach was willful and wanton, it was not relevant to the foreseeability of Core-Mark's damages at the time of contracting.12
* 64 Similarly, facts related to: Sonitrol's failure to detect the burglary itself were relevant only to give the jury some background. The court gave the jury a somewhat detailed timeline of the burglary, which told the jury that Sonitrol's employees had ignored multiple alarms set off by the burglars; the burglars were in the warehouse undetected, making loud noises, for several hours; and a passerby, not Sonitrol, made the first call to 911 reporting the fire, Further, the burglar who set the fire testified by deposition as to some details of the break-in.
€ 65 We conclude that the jury had ample detail of Sonitrol's breach to understand the context of what it was called to decide-Core-Mark's compensatory damages, See Genova, 72 P.3d at 458 (district court did not abuse its discretion by excluding evidence that was irrelevant and would have confused the jury),
IIL Somtrol’s Cross~Appeal and Condltlonal Cross—Appeal
1T 66 Sonitrol contends that Sonitrol I and Somitrol II incorrectly held that, if its con-duet was willful and wanton, the limitation of lability clause provision in the contract was unenforceable, Though we are not bound by *367those prior decisions, see Sonitrol II, T 10-11, we see no reason to reconmder the lssue they addressed 13
. 1 67 Somtrol condltlonally contends that in the event we reverse and remand for a new trial, we consider whether the district court erred in allowing Core-Mark to seek $5,000,000 for a claim on which Sonitrol had prevailed at an earlier stage of the case. Because we do not reverse and remand for a new trial, Sonitrol's conditional cross-appeal is moot. Accordingly, we dismiss it, See Town of Foxfield v. Archdiocese of Denver, 148 P.3d 339, 347 (Colo. App. 2006).
IV. Conclusion
T68 The judgment is affirmed and Som— trol's conditional cross-appeal is dismissed.
JUDGE BOORAS concurs.
JUDGE WEBB specially concurs.

. The historical facts of this case are more fully - set forth in the decisions in two prior appéals of this case, United States Fire Insurance Co. v. Sonitrol Management Corp., 192 P.3d 543 (Colo. App. 2008) (Sonitrol I), and Core-Mark Midcontinent, Inc. v. Sonitrol Corp., 2012 COA 120, 300 P.3d 963 (Sonitrol II).


. Counsel also argued that a "historic" fire of the extent that occurred at the warehouse was not foreseeable.


. Core-Mark does not argue on appeal that Soni-trol II actually decided the foreseeability of the fire,


. Core-Mark sought damages for other types of losses, but confines its argument to the largest category-loss of inventory.


. It appears undisputed that this type or kind of loss was foreseeable.


. We address the meaning of "probable" in this context in Part LB.3. below.


. It is questionable whether the damages sought qualified as general damages, as opposed to special or consequential damages. But that issue is not before us. © *


. Core-Mark asserts that it was improper for Sonitrol to argue that Core-Mark was required to prove that a fire was a probable result of the breach, But because Core-Mark's counsel did not make any timely objection to that argument, or to any questions to any witnesses implying such a burden, any error in that regard is unpre-served, Cruz v. Union Pac. R.R. Co., 707 P.2d 360, 362 (Colo. App. 1985). ,


. Of course, to the extent Core-Mark's contention requires us to determine the law that applies .in this context, our review is de novo.


. We also agree with the district court that the proposed instruction is ""circular" in that it characterizes a cause of the breach as the natural and probable consequence of the breach. For that reason as well, the instruction incorrectly stated the law.


, This evidence was presented to the jury, but apparently not in the degree of detail Core-Mark desired.


. Sonitrol's prior misconduct would have been rélevant to determining punitive damages, but '. such damages were not available in this case.


, Sonitrol's "argument" short paragraphs. on this point is two It is not developed sufficiently to require us to address it. Barnett v. Elite Props. of Am., Inc., 252 P.3d 14, 19 (Colo. App. 2010).